BEFORE: JOAN M. AZRACK                                        DATE: 10/30/2019
UNITED STATES DISTRICT JUDGE                                  TIME: 1:30 PM (15 min)

                         CRIMINAL CAUSE FOR JURY SELECTION                        FILED
                                                                                  CLERK
DOCKET NO. 17-CR-587 (JMA)
                                                                         10/30/2019 3:53 pm
DEFENDANT: Christopher McPartland                DEF. #: 1                 U.S. DISTRICT COURT
☐ Present ☒ Not present      ☐ Custody ☒Bail                          EASTERN DISTRICT OF NEW YORK
DEFENSE COUNSEL: Larry Kranz, Bradley Gershel, Lisa Cahill                 LONG ISLAND OFFICE
☐ Federal Defender     ☒ CJA        ☐ Retained

DEFENDANT: Thomas Spota                         DEF. #: 2
☐ Present ☒ Not present      ☐ Custody ☒Bail
DEFENSE COUNSEL: Alan Vinegrad, Erin Monju, Sarah LeMaster
☐ Federal Defender     ☐ CJA        ☒ Retained

AUSA: Nicole Boeckman, Lara Gatz, Justina Geraci, Michael Maffei

INTERPRETER:

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Paul Lombardi             COURTROOM DEPUTY: LMP

☒ Case Called.            ☒ Counsel present for all sides.
☐ Initial Appearance and Arraignment held.
☐ Defendant waives public reading of the Indictment and enters a plea of not guilty.
☐ Waiver of speedy trial executed; time excluded from through .
☐ Order setting conditions of release and bond entered.
☐ Permanent order of detention entered.
☐ Temporary order of detention entered.
     ☐ Detention hearing scheduled for .
☐ Bail hearing held. Disposition:
☐ A further conference is scheduled for

Defendant     ☐    Released on Bond       ☐    Remains in Custody.

OTHER: Jury panel sworn and questionnaires distributed.
